CHEVIOT Contact:Thomas J. LinnemanFor immediate release 513-661-0457 Cheviot Financial Corp. Reports Second-Quarter Earnings CINCINNATI, Ohio – July 28, 2011 – Cheviot Financial Corp. (NASDAQ: CHEV), the parent company of Cheviot Savings Bank, today reported net earnings in the second fiscal quarter of 2011 of $903,000, or $0.10 per share an increase of 56% from the $578,000, or $0.06 per share in net earnings reported for the secondquarter of fiscal 2010.For the six months ended June 30, 2011 net earnings totaled $1.5 million, or $0.17 per share compared with net earnings of $1.1 million, or $0.12 per share for the six months ended June 30, 2010. The earnings per share for both the three and six months ended June 30, 2011 were based on weighted average shares outstanding of 8,757,782 as compared with weighted average shares outstanding of 8,723,494 and 8,724,677 for the comparable 2010 periods. On March 16, 2011, Cheviot Financial Corp. completed its acquisition of First Franklin Corporation.As a result of the acquisition, the Company increased total assets by approximately $277.6 million. Interest income and interest expense for the current three and six month periods includes the impact of the First Franklin acquisition since March 16, 2011. The increase in 2011 quarterly net earnings reflects a $1.8 million increase in net interest income, an increase in other operating income of $740,000, a decrease of $65,000 in the provision for federal income taxes and a decrease of $10,000 in the provision for losses on loans, all of which were partially offset by an increase in general, administrative and other expense of $2.3 million, described below. For the first six months of 2011, the Company’s increase in earnings generally reflected an increase of $1.8 million in net interest income, an increase of $818,000 in other income and a decrease of $332,000 in the provision for federal income taxes, which were partially offset by an increase of $2.5 million in general, administrative and other expenses and an increase of $100,000 in the provision for losses on loans.The increase in general, administrative and other expenses during the comparative period is a result of legal and professional expenses and approximately one quarter of additional operating costs incurred as a result of the First Franklin acquisition. For the six months ended June 30, 2011, the Company recorded a provision for losses on loans totaling $200,000 after giving consideration to the allocation of approximately $232,000 for write downs in loans transferred to real estate acquired through foreclosure.At June 30, 2011, the allowance for losses on loans was 18.4% of nonperforming assets and 0.63% of originated loans.Under applicable accounting guidelines, loans acquired in the acquisition were marked to fair value.Therefore, the Company does not provide loan losses for the loans acquired in the acquisition. At June 30, 2011, Cheviot Financial Corp. had consolidated total assets of $597.1 million, total liabilities of $525.8 million, including deposits of $474.9 million, and shareholders' equity of $71.3 million, or 11.9% of total assets.At June 30, 2011, Cheviot Savings Bank exceeded all capital adequacy requirements with tangible, core and risk-based capital ratios of 9.8%, 9.8% and 17.8%. Cheviot Savings Bank was established in 1911 and currently has 12 full-service offices in Hamilton County, Ohio. # # # Unaudited financial statements follow. "Safe Harbor" Statement under the Private Securities Litigation Reform Act of 1995: Statements in this release which are not historical facts are forward-looking and involve risks and uncertainties. The Company undertakes no obligation to update any forward-looking statement. Cheviot Financial Corp. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands) (Unaudited) At At June 30, December 31, ASSETS Cash and cash equivalents $ $ Investment securities Loans receivable, net Goodwill - Core deposit intangible, net - Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits $ $ Advances from the FHLB Other liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Cheviot Financial Corp. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (In thousands, except share data) (Unaudited) Three months ended Six months ended June 30, June 30, Total interest income $ Total interest expense Net interest income Provision for losses on loans 50 60 Net interest income after provision for losses on loans Other income General, administrative and other expense Earnings before federal income taxes Federal income taxes NET EARNINGS $ Earnings per share - basic and diluted $ $ $ $
